Citation Nr: 9930526	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left hand injury.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
November 1980, from February 1982 to October 1986, and from 
May 1987 to June 1990.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1997 rating 
decision of the North Little Rock, Arkansas Regional Office 
(hereinafter "the RO") which, in pertinent part, increased 
the disability evaluation assigned for the veteran's service-
connected post-operative residuals of a diskectomy at L4-L5 
with degenerative changes from 40 percent to 60 percent and 
continued a noncompensable disability evaluation for the 
veteran's service-connected residuals of a left hand injury.  
The veteran's claim for entitlement to a total rating for 
compensation purposes based on individual unemployability was 
also denied.  

At the September 1997 hearing on appeal, the veteran withdrew 
the issue of entitlement to an increased evaluation for his 
service-connected low back disorder. An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board.  See 38 C.F.R. § 20.204 (1999).  The 
veteran's withdrawal of this issue from appeal was reduced to 
writing when the hearing was transcribed .  Cf. Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (hearing testimony before the 
RO, when reduced to writing, can constitute a notice of 
disagreement).  Once the veteran withdrew this issue from his 
appeal, there remained no allegations of errors of fact or 
law for appellate consideration, and this issue is, 
therefore, not before the Board.

The veteran submitted additional evidence, consisting of a 
copy of a page from a May 1999 Social Security Administration 
decision, directly to the Board in October 1999.  Because 
this evidence is a duplicate copy of evidence already of 
record and considered by the RO, a remand for the issuance of 
a supplemental statement of the case is not warranted.  
38 C.F.R. § 20.1304(c) (1999). 

The claim of entitlement to a total rating for compensation 
purposes based on individual unemployability is the subject 
of the remand immediately following this decision.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a left hand injury have not 
been shown to be productive of poorly nourished scars with 
repeated ulcerations, superficial tender and painful scars on 
objective demonstration, or functional limitation of the part 
affected.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of a left hand injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensable Evaluation for Residuals of a Left Hand Injury

A.  Factual background

The veteran's service medical records indicate that he was 
treated in July 1988, for a deeply embedded foreign body in 
his left hand.  A July 1988 entry noted that an x-ray showed 
a deeply embedded foreign body.  The foreign body was removed 
and the diagnosis was left hand foreign body.  

A July 1988 orthopedic consultation report noted that the 
veteran had suffered a low velocity missile wound to the left 
hand extensor surface and that he was not flexing the hand 
well due to extensor tendon pain.  An additional July 1988 
occupational therapy consultation report noted that the 
veteran had a granulating wound of the dorsum of the left 
hand with scabbing proximal to the wound and negative 
draining or inflammation signs.  It was reported that there 
was decreased functional range of motion.  

An August 1988 occupational therapy treatment entry noted, as 
to an assessment, that passive range of motion demonstrated 
scar adhesion formation at the distal laceration site, but 
that the contusion of the hand was too great to initiate 
massage.  An additional August 1988 entry related, as to an 
assessment, that the veteran demonstrated improved range of 
motion of the left hand with the proximal interphalangeal and 
distal interphalangeal joints all performing full range of 
motion.  An August 12, 1988, x-ray of the veteran's left 
wrist revealed no evidence of fracture, dislocation, joint 
hematoma, or other significant abnormality.

An October 1988 occupational therapy entry noted that the 
veteran had full functional range of motion of the left hand 
and of all fingers with no secondary scar adhesion 
limitations.  Sensation was within normal limits.  Left hand 
grip strength was 127 pounds, as opposed to 145 pounds on the 
right.  A March 1989 examination report included a notation 
that the veteran's upper extremities were normal.  

After his separation from active service, the veteran 
underwent a VA general medical examination in October 1990.  
He reported that he sustained a metal foreign body wound to 
the left hand in approximately 1988.  He indicated that no 
pain was present, but that he played the piano slower than in 
the past.  It was noted that the veteran was right handed.  
The examiner reported that there was a 2.5 centimeter (cm) 
oblique scar noted over the left volar first web space and a 
3 cm oblique scar noted over the left volar second 
metacarpophalangeal (MCP) joint.  Range of motion of the 
index finger of the left hand was 75 percent of normal with 
sensation intact.  The remainder of the left hand examination 
was noted to be normal.  The diagnoses included residuals of 
a left hand injury.  An October 1990 radiological report, as 
to the veteran's left hand, indicated an impression of a 
normal study.  

In November 1990, service connection was granted for 
residuals of a left hand injury.  A noncompensable disability 
evaluation was assigned which has remained in effect.  

The veteran underwent a VA general medical examination in May 
1997.  He denied any problems with his left hand and stated 
that it was sutured and healed without residual.  The 
examiner reported that there was a 2 cm scar over the volar 
surface of the first web space of the left hand and that the 
examination was otherwise unremarkable.  The diagnoses 
included left hand injury, treated and resolved.  

In a June 1997 written statement, the veteran reported that 
he had two scars on the left hand, "not as much grip or 
holding power," and a slight tingling sensation. 

At the September 1997 hearing on appeal, the veteran 
testified that he did not have nearly the strength in his 
left hand as in his right hand.  He stated that he was a 
piano player and that such disorder greatly affected his 
ability to play.  The veteran also noted that he occasionally 
would have a sharp pain when he had to stretch his hand or 
grip anything.  He indicated that there was a loss of 
strength in his left hand.  The veteran also reported that he 
could not stretch his left hand out nearly as wide as his 
right hand.  He further related that he had tingling in his 
left hand and that his front scar seemed to affect his first 
three fingers.  He denied encountering any problems with 
employment because of his left hand.  He last work as a 
service advisor at a car dealership, where he met and advised 
customers.

VA treatment records indicated that the veteran called 
seeking treatment for left hand pain in November 1997.  He 
complained of left hand weakness with scarring in January 
1998.  March 1998 nerve conduction studies of the left upper 
extremity revealed no evidence of carpal syndrome, left ulnar 
nerve compression in the cubital tunnel, or peripheral 
neuropathy.  In July 1998, a VA examiner reported that the 
veteran had 5+/5+ motor strength in all four extremities, 
with the exception only of the right foot.  An October 1998 
treatment entry noted that the veteran requested a statement 
verifying pain and functionability of his left hand.  He 
reported ongoing tenderness in the scar of his left hand as 
well as decreased grip strength.  There was a notation that 
there were well-healed scars of the left hand which were 
tender to touch.  There was 5-/5+ motor strength of the left 
hand intrinsic muscles.  The assessment was ongoing left hand 
pain.  An October 1998 statement from the VA examiner who saw 
the veteran in July and October noted that the veteran 
continued to have pain in his left hand at the scar from a 
wound he reported sustaining in July 1988 while in service.  
It was noted that such decreased the veteran's left hand 
function. 

The veteran underwent a VA hand, thumb and fingers 
examination in January 1999.  He reported that he was struck 
with a metal shard from a hammer in his left hand in 1988.  
The veteran indicated that the fragment hit the extensor 
surface of the left hand in the space between the metacarpal 
heads of the index and ring fingers and that the fragment was 
removed from the extensor surface of the thenar web 
approximately two inches away.  The veteran reported that 
since that time, he had a weak grip in his hand as well as 
tenderness and some pain in the area between the two scars.  
He related that occasionally the pain would run up the arm to 
near the elbow.  The veteran reported that nerve conduction 
studies were performed in the last year and were normal.  He 
denied loss of sensation in his fingers.  

The examiner reported that on the left hand itself, there was 
a 2 cm linear, well-healed scar located slightly proximal and 
between the heads of the index and ring finger metacarpals on 
the extensor surface of the hand.  The scar was non-tender 
and was cosmetically of no significance.  The examiner 
indicated that there was a small circular scar located 
approximately in the mid-portion of the extensor surface of 
the thenar web that was also of no cosmetic or functional 
significance.  The examiner noted that the veteran had a 
normal range of motion of his left hand and that he could 
oppose his thumb to the tip of each of his digits.  The 
veteran could also oppose the digits to the palm of the hand.  
He had normal abduction and adduction and normal motion of 
the wrists.  The examiner stated that when comparing the size 
of muscle in the wrists and hands between right and left, he 
could see no significant difference.  The peripheral pulses 
were normal.  The examiner also noted that when asked to 
grasp and squeeze the examiner's fingers between his right 
and left hand, the veteran's strength was much greater in the 
right.  However, the examiner indicated that he felt that 
this was more a failure to attempt than true weakness.  The 
examiner indicated an impression of remote trauma to the left 
hand as described with well-healed scars and no significant 
loss of range of motion.  It was noted that the veteran did 
have a subjective complaint of weakness.  The examiner 
commented that it was his opinion that there was no 
significant loss of function due to pain or limitation of 
motion.  It was further noted that x-rays were normal.  

VA treatment records dated from January 1999 to April 1999 
referred to continued treatment.  A January 1999 entry (by 
the same examiner who saw the veteran in July and October 
1998) noted that the veteran complained of left hand pain.  
He was no longer able to play the piano well or type.  He 
also reported decreased grip strength in his left hand.  
There was 5-/5+ strength in the left upper extremity 
proximally and distally.  The assessment was decreased 
function of the left upper extremity with questionable 
lumbosacral and/or cervical spine disease.  

Records from the Social Security Administration indicated 
that the veteran was receiving disability compensation due to 
his back disorder.  There was normal range of motion of the 
hands in October 1997.  There was no muscle weakness, atrophy 
or sensory abnormalities of the left upper extremity.  Grip 
estimate was normal and the veteran had normal hand function.  
However, the examiner diagnosed left hand injury with pain 
and decreased grip.


B.  Legal analysis

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is not implausible.  A 
review of the record indicates that the veteran's claim for 
an increased evaluation for his service-connected residuals 
of a left hand injury is plausible and that all relevant 
facts have been properly developed.  Accordingly, a remand, 
in order to allow for further development of the record is 
not appropriate.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulcerations.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (1999).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (1999).  Scars may be evaluated on the basis of any 
related limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from poorly nourished scars of the left hand with repeated 
ulcerations or tender and painful scars on objective 
demonstration as required for a compensable evaluation 
pursuant to the provisions of 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1999).  The scars have consistently been 
described as well healed.  While there was one notation of 
painful scars by a VA examiner in October 1998, the more 
recent VA examination report in January 1999 showed that the 
veteran's left hand scars were non-tender.  See Powell v. 
West, No. 98-1675 (U.S. Vet. App. Sept. 21, 1999); Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The January 1999 VA 
examination was more thorough and comprehensive than the 
October 1998 VA examiner's notation, and is afforded more 
probative weight.  The January 1999 examiner provided 
detailed findings, and based his opinion upon these findings.     

Concerning functional limitation under diagnostic code 7805, 
the veteran has testified and complained of decreased grip 
strength on examination.  While a Social Security examiner 
diagnosed pain and decreased strength of the veteran's left 
hand in October 1997, this was not supported by his findings 
on examination, which showed essentially normal function of 
the left hand, including grip strength.  The October 1998 VA 
examiner also reported that the veteran had decreased left 
hand function.  This statement, likewise, is not supported by 
the finding on examination.  Upon examination by this 
examiner in July and October 1998 and January 1999, the 
veteran had essentially normal function of the left hand with 
5+/5+ and 5-/5+ grip strength.  The most comprehensive and 
thorough examination of the veteran in January 1999 
specifically found no significant loss of function of the 
veteran's left hand, despite his subjective complaints of 
weakness.  The examiner stated that the veteran's scars were 
of no functional significance.    

The veteran's contentions on appeal, hearing testimony, and 
statements submitted in support of his claim have been 
accorded due and sympathetic consideration.  The Board finds 
the probative weight of the veteran's statements about the 
extent and frequency of his subjective symptoms to be not 
credible when compared with the medical records of treatment, 
which have shown essentially normal findings concerning the 
left hand.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  Indeed, the VA 
examiner in January 1999 noted that the veteran's grip 
strength was much greater in the right hand; however, the 
examiner indicated that he felt that this was more a failure 
to attempt than true weakness.  The alleged symptoms are not 
supported by objective findings on examination, which have 
been found more probative to the issue on appeal.  Therefore, 
the veteran's contentions cannot serve to establish a finding 
of increased disability due to the service-connected 
disorder.

The Board has also considered the provisions of 38 C.F.R. 
Part 4, Diagnostic Codes 5216-5227 (1999), as to unfavorable 
and favorable ankylosis of the fingers of the left hand.  
However, an increased evaluation is not indicated pursuant to 
such criteria, because the veteran has been shown to have 
full range of motion of his fingers and thumb of the left 
hand.  Therefore, the Board concludes that the noncompensable 
disability evaluation adequately reflects the veteran's 
present level of disability.  Moreover, there is no 
clinically identifiable pathology warranted extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  Neurological examination has 
consistently been normal, including nerve conduction studies 
in March 1998.  No muscle pathology has been identified.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).    

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased disability rating.  The service-connected left hand 
disorder does not more nearly approximate the next higher or 
30 percent rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7. The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  The noncompensable rating is the appropriate rating 
in this case.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the June 1997 rating decision.  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic codes 7803, 7804 and 7805, but the medical 
evidence reflects that comparable manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any periods of hospitalization for his 
service-connected left hand disability.  There is no evidence 
in the claims file to suggest that marked interference with 
employment is the result of the service-connected disability, 
and the veteran has specifically denied any interference with 
employment.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ORDER

A compensable evaluation for residuals of a left hand injury 
is denied.  


REMAND

Entitlement to a total rating for compensation purposes based 
on individual unemployability

The veteran should also be afforded a VA examination on 
remand for the purpose of determining what effect his 
service-connected postoperative diskectomy, L4-L5 with 
degenerative changes, tinnitus, hearing loss, fracture of the 
left great toe, and residuals of a left hand injury, as 
opposed to any nonservice-connected disabilities, have on his 
ability to work.  See Friscia v. Brown, 7 Vet. App. 294 
(1994), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) 
specifically stated that, where the VA has merely offered its 
own opinion regarding whether a veteran is unemployable as a 
result of a service-connected disability, the VA has the duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty v. Brown, 6 Vet. App. 532, 538; 
and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected disabilities since 
1999 and obtain all records of any 
treatment reported by the veteran that 
are not already in the claims file.  With 
respect to any VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
3.159(c).

2.  Afford the veteran a comprehensive VA 
examination for the purpose of determining 
what effect his service-connected 
disabilities have on his ability to work.  
The claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder.  All tests deemed 
necessary by the examiner are to be 
performed. 
  
The examiner is specifically requested to 
express a medical opinion as to the degree 
of occupational impairment attributable to 
the veteran's service-connected 
postoperative diskectomy, L4-L5 with 
degenerative changes; tinnitus; hearing 
loss; fracture of the left great toe; and 
residuals of a left hand injury, as 
opposed to any nonservice-connected 
disabilities.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and whether 
any limitation on employment is likely to 
be permanent.  Could the veteran perform 
sedentary employment?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition(s) in issue, such 
testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given a 
reasonable period of time within which to 
respond thereto. 
    
The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals







